Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The Amendment filed April 14, 2022 has been entered.  Claims 1, 3, 5-10, 12, and 14-19 are pending and are rejected for the reasons set forth below. 

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 12 recites the limitation, “wherein the classified payment transactions is analyzed by the issuer to offer one or more customized plans for the user.” It appears that the applicant intended to state, “wherein the classified payment transactions are analyzed by the issuer to offer one or more customized plans for the user”
Appropriate correction or clarification is requested. 

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3, 5-10, 12, and 14-19 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3, 5-9, 18, and 19) and a machine (claims 10, 12, and 14-17). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 18 recites the abstract idea of: 
A method for classifying a payment transaction, the method comprising: determining [[by a server system]], an occurrence of a payment transaction performed by a user;
determining, [[by the server system]], whether the user input is a first gesture input or a second gesture input; 
performing, [[by the server system]], one of upon determining the user input as the first gesture input, classifying, [[by the server system]], the payment transaction into a personal transaction to obtain a second classified payment transaction, and 
upon determining the user input as the second gesture input, classifying, [[by the server system]], the payment transaction into a business transaction to obtain the second classified payment transaction;
wherein the classified payment transactions is analyzed by the issuer to offer one or more customized plans for the user.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, classifying a payment transaction). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 18 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a server system and a user device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, claim 18 recites the limitation, “learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions, wherein a future payment transaction is classified by the server system independent of the user input based on the pattern learned by the server system.” This limitation states that the system utilizes machine learning technology to classify the payment transactions based on the user input. However, the claim merely recites the machine learning at a high level of generality such that amounts to no more than merely applying generic machine learning technology to perform the abstract idea (i.e. classifying the payment transaction). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 18 also includes the additional elements of:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
sending, by the server system, the classified payment transactions to an issuer of the user;
receiving, by the server system, a segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transactions based on the classification; and
sending, by the server system, the segregated transaction statement to the user device.
	These limitations merely state that various data are received by and sent from the server system. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 18 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 18 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 18 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements, such as: a server system, a user device, and machine learning (e.g. “learning, by the server system, a pattern of classification…”), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using these additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). These additional elements are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 76 and 143-145).
	Additionally, the following limitations identified above as insignificant extra-solution activity have been reevaluated in Step 2B:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
sending, by the server system, the classified payment transactions to an issuer of the user;
receiving, by the server system, a segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transactions based on the classification; and
sending, by the server system, the segregated transaction statement to the user device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 18 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 1 and 10 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 1 recites limitations that are substantially similar to those recited in claim 18. However, claim 1 is primarily a broader recitation of claim 18. Similarly, as described above regarding claim 18, claim 1 recites generic computer components (e.g., a server system and a user device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 18, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 10 recites limitations that are substantially similar to those recited in claim 18. However, claim 1 is primarily a broader recitation of claim 18. Additionally, claim 10 is drafted as a “server system” rather than a method. Similarly, as described above regarding claim 18, claim 10 recites generic computer components (e.g., a server system, a memory, a processor in operative communication with the memory, and an application in a user device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 18, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-9, 11-17, 19, and 20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 3 and 12 recite limitations that amount to no more than mere data gathering and transmitting (e.g. sending the classified payment transaction to an issuer, receiving a segregated transaction statement at the server system, and sending the segregated transaction statement to the user device), which are forms of insignificant extra solution activity See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Additionally, claim 3 recites the limitation, “wherein the classified payment transactions are analyzed by the issuer to offer one or more customized plans for the user.” This limitation simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely a fundamental economic principle/practice and/or a commercial interaction, as described above regarding claims 1, 10, and 18. Merely stating that the issuer develops a plan for the user (e.g., a corporate discount for business expenses; Specification, Paragraph 4) does not add any technical feature that integrates the abstract idea into a practical application, or amounts to significantly more than the abstract idea. 
	Claims 5, 6, 14, and 15 merely provide further definition to the “user input” recited in claims 1 and 10. Simply stating that the user input comprises a touch input or a gesture input, and that the input corresponds to swiping left or right within the application, does not provide any indication of a technical improvement to user interface technology and/or transaction processing technology. Rather, this merely defines the type of input received by the system.
	Claims 7 and 16 merely provide further definition to the “user input” recited in claims 6 and 15. Simply stating that swiping to the right side of the screen classifies the transaction as a “personal” transaction, and that swiping to the left side of the screen classifies the transaction as a “business” transaction, does not provide any indication of a technical improvement to user interface technology and/or transaction processing technology. Rather, this merely defines the classification category that corresponds to each user input.
	Claims 8 and 17 merely provide further definition to the “classification” process recited in claims 1 and 10. Simply stating that the personal and business transactions may be further classified into sub-groups does not provide any indication of a technical improvement to transaction processing technology. Rather, this merely further defines how the transactions may be classified.
	Claims 9 and 19 merely provide further definition to the processes of “sending… a notification of the transaction to a user device associated with the user” and “receiving… a user input in response to the notification” recited in claims 1 and 18. Merely stating that these processes are performed by an “application” available in the user device does not provide any indication of a technical improvement to data transmission and/or data input technology. Rather, this amounts to no more than merely applying generic computer components and/or software to perform method steps for transmitting/receiving data.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Malviya (U.S. Pre-Grant Publication No. 20180204265).

Claim 1
	Regarding Claim 1, Sim teaches:
A method, comprising: determining, by a server system, an occurrence of a payment transaction performed by a user (See at least Paragraph 74: Describes a system/method for classifying transactions. A plurality of activity records describing a plurality of activities of a user are identified and received by the server [i.e. a server system]. The activity records may be provided to the server by the client device. The "activity" may be a transaction conducted by the user [See Paragraph 30]);
sending, by the server system, a notification of the payment transaction to a user device associated with the user (See at least Paragraph 77: The activity records are divided into one or more pre-classified data sets [See Paragraph 75]. The pre-classified data sets are then provided to the user via a user interface of the client device [i.e. as a notification; See Paragraphs 32-33 and Figure 1A]);
receiving, by the server system, a user input in response to the notification (See at least Paragraph 78: Input is received from the user assigning a category to one or more activities of the plurality of activities. The user input is received in response to the pre-classified transaction data sets being displayed on the user interface [See Paragraphs 77-78 and Figure 3, 330-340]); and
classifying, upon receiving the user input by the server system, the payment transaction into one of a personal transaction or a business transaction (See at least Paragraph 80: The one or more activities are categorized based on the input. The activities may be categorized as either "business" or "personal" [See Paragraph 28]).
learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions (See at least Paragraph 36: The system may utilize machine learning algorithms and predictive models to predict transaction classifications. The machine learning model may be trained based on historical transaction records and associated classification information [i.e. a pre-defined number of classified payment transactions]); and
classifying, by the server system, a future payment transaction [[independent of the user input]] based on the pattern learned by the server system (See at least Paragraph 36: The machine learning model/predictive model may then be used to predict the classification of a transaction based on the attributes of the transaction. Examiner's Note: Sim does not explicitly teach that the server classifies the transaction completely independent of user input. For example, the user must still provide input confirming that the transaction was classified correctly during the pre-classification process. However, Malviya does teach this as described below).

	Regarding Claim 1, Sim does not explicitly teach, but Malviya, however, does teach:
classifying, by the server system, a future payment transaction independent of the user input based on the pattern learned by the server system (See at least Paragraphs 32 and 33: Describes a system for utilizing machine learning to categorize transactions. A computing device may gather transaction data associated with a user from multiple sources. The computing device may then utilize a machine learning algorithm to determine one or more categories for each data entry/transaction. This process occurs without user input).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Malviya in order to increase user convenience by automatically categorizing the transaction data. This reduces the amount of input the user needs to manually provide to the system.

Claim 9
	Regarding Claim 9, Sim teaches:
wherein the notification is sent to an application available in the user device (See at least Paragraph 77: The user accesses an application via a user interface of a client device in order to receive the notification regarding the pre-classified transactions. Also see Paragraph 23 which states that the pre-classified data sets may be presented to the user via a user interface associated with an application running on a user's client device. Also see Paragraph 49 and Figures 2A-2H which describe the application in further detail), and
wherein the user input in response to the notification is received through the application (See at least Paragraph 78: The input is received by the application via the user interface. Also see Paragraphs 69-70 and Figure 2H which describes the application and user interface for receiving user input regarding the categorization of the "activities" or transactions).

Claim 10
	Regarding Claim 10, Sim teaches:
A server system (See at least Paragraph 84: Describes a server [i.e. a server system] for classifying transactions), comprising:
a memory storing executable instructions (See at least Paragraphs 105 and 106: The server may comprise machine-readable storage media [See Paragraph 105] comprising instructions [See Paragraph 106]); and
a processor in operative communication with the memory, the processor configured to execute the instructions to cause the server system to at least (See at least Paragraph 105: The machine-readable storage medium may be coupled to a processor such that the processor can read information from, and write information to, the storage medium):
determine an occurrence of a payment transaction performed by a user (See at least Paragraph 74: Describes a system/method for classifying transactions. A plurality of activity records describing a plurality of activities of a user are identified and received by the server [i.e. a server system]. The activity records may be provided to the server by the client device. The "activity" may be a transaction conducted by the user [See Paragraph 30]),
send a notification of the payment transaction to an application in a user device associated with the user (See at least Paragraph 77: The activity records are divided into one or more pre-classified data sets [See Paragraph 75]. The pre-classified data sets are then provided to the user via a user interface of the client device [i.e. as a notification; See Paragraphs 32-33 and Figure 1A]),
receive a user input through the application in response to the notification (See at least Paragraph 78: Input is received from the user assigning a category to one or more activities of the plurality of activities. The user input is received in response to the pre-classified transaction data sets being displayed on the user interface [See Paragraphs 77-78 and Figure 3, 330-340]), and
classify the payment transaction into one of a personal transaction or a business transaction upon receiving the user input (See at least Paragraph 80: The one or more activities are categorized based on the input. The activities may be categorized as either "business" or "personal" [See Paragraph 28]);
learn a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions (See at least Paragraph 36: The system may utilize machine learning algorithms and predictive models to predict transaction classifications. The machine learning model may be trained based on historical transaction records and associated classification information [i.e. a pre-defined number of classified payment transactions]); and
classify a future payment transaction [[independent of the user input]] based on the pattern learned by the server system (See at least Paragraph 36: The machine learning model/predictive model may then be used to predict the classification of a transaction based on the attributes of the transaction. Examiner's Note: Sim does not explicitly teach that the server classifies the transaction completely independent of user input. For example, the user must still provide input confirming that the transaction was classified correctly during the pre-classification process. However, Malviya does teach this as described below).

	Regarding Claim 10, Sim does not explicitly teach, but Malviya, however, does teach:
classifying, by the server system, a future payment transaction independent of the user input based on the pattern learned by the server system (See at least Paragraphs 32 and 33: Describes a system for utilizing machine learning to categorize transactions. A computing device may gather transaction data associated with a user from multiple sources. The computing device may then utilize a machine learning algorithm to determine one or more categories for each data entry/transaction. This process occurs without user input).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim and Malviya in order to increase user convenience by automatically categorizing the transaction data. This reduces the amount of input the user needs to manually provide to the system.


13.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Malviya (U.S. Pre-Grant Publication No. 20180204265), and in further view of Haffey (U.S. Patent No. 10891690).

Claim 5
	Regarding Claim 5, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the user input comprises at least one of: a touch input; or a gesture input (See at least Col. 25, Lines 36-60 and Figure 5, 513: The user may provide input to an interface by making a sweeping motion on a touch screen of a mobile device [Also see Col. 59, Lines 51-58; the screen presented to the user is a touch screen capable of receiving user input via touch]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 6
	Regarding Claim 6, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the user input corresponds to at least one of: swiping to left side within an application on a screen of the user device (See at least Col. 25, Lines 36-60 and Figure 5, 513: The transaction may be categorized by swiping left on an interactive spending analysis display [i.e. an application]); and
swiping to right side within the application on the screen (See at least Col. 25, Lines 36-60 and Figure 5, 513: The transaction may be categorized by swiping right on an interactive spending analysis display [i.e. an application]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 7
	Regarding Claim 7, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the payment transaction is classified into the personal transaction based on the user input corresponding to swiping to the right side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "wants" may include purchases associated with a hobby of the user [i.e. a personal transaction]. The transaction may be categorized as a "want" by swiping right on the interface [i.e. a first gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]); and
wherein the payment transaction is classified into the business transaction based on the user input corresponding to swiping to the left side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "needs" may include purchases for business attire necessary for to keep one's job [i.e. a business transaction]. The transaction may be categorized as a "need" by swiping left on the interface [i.e. a second gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Haffey in order to provide the user a very basic analysis and display showing how the user is spending their money and what spending is in the users' control, i.e., is want-based, or discretionary spending, as opposed to spending that is not really under the user's control, i.e., is need-based, or non-discretionary spending (Haffey: Col. 2, Lines 5-24).

Claim 14
	Regarding Claim 14, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the user input comprises at least one of: a touch input; or a gesture input (See at least Col. 25, Lines 36-60 and Figure 5, 513: The user may provide input to an interface by making a sweeping motion on a touch screen of a mobile device [Also see Col. 59, Lines 51-58; the screen presented to the user is a touch screen capable of receiving user input via touch]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 15
	Regarding Claim 15, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the user input corresponds to at least one of: swiping to left side within an application on a screen of the user device (See at least Col. 25, Lines 36-60 and Figure 5, 513: The transaction may be categorized by swiping left on an interactive spending analysis display [i.e. an application]); and
swiping to right side within the application on the screen (See at least Col. 25, Lines 36-60 and Figure 5, 513: The transaction may be categorized by swiping right on an interactive spending analysis display [i.e. an application]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Haffey in order to increase user convenience by providing an input method that is less burdensome and difficult to use than other financial transaction categorization interfaces (Haffey: Col. 2, Line 55 - Col. 3, Line 6). Additionally, providing a more simplistic interface and input mechanism reduces the chance of receiving incorrect data entries (Haffey: Col. 2, Line 55 - Col. 3, Line 6).

Claim 16
	Regarding Claim 16, the combination of Sim and Malviya does not explicitly teach, but Haffey, however, does teach:
wherein the payment transaction is classified into the personal transaction based on the user input corresponding to swiping to the right side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "wants" may include purchases associated with a hobby of the user [i.e. a personal transaction]. The transaction may be categorized as a "want" by swiping right on the interface [i.e. a first gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]); and
wherein the payment transaction is classified into the business transaction based on the user input corresponding to swiping to the left side on the screen (See at least Col. 37, Lines 1-19: The transactions may be categorized according to "needs" and "wants." For example, transactions categorized as "needs" may include purchases for business attire necessary for to keep one's job [i.e. a business transaction]. The transaction may be categorized as a "need" by swiping left on the interface [i.e. a second gesture input; See Col. 25, Lines 36-60 and Figure 5, 513]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Haffey in order to provide the user a very basic analysis and display showing how the user is spending their money and what spending is in the users' control, i.e., is want-based, or discretionary spending, as opposed to spending that is not really under the user's control, i.e., is need-based, or non-discretionary spending (Haffey: Col. 2, Lines 5-24).


14.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pre-Grant Publication No. 20190318031) in view of Malviya (U.S. Pre-Grant Publication No. 20180204265), and in further view of Calles (U.S. Pre-Grant Publication No. 20170300184).

Claim 8
	Regarding Claim 8, the combination of Sim and Malviya does not explicitly teach, but Calles, however, does teach:
wherein classifying the payment transaction further comprises: sub-classifying the personal transaction into one or more sub-categories (See at least Paragraph 259: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a personal transaction, the system may provide options to further categorize the transaction into a "sub-category" for personal transactions); and
sub-classifying the business transaction into one or more sub-categories (See at least Paragraph 260: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a business transaction, the system may provide options to further categorize the transaction into a "sub-category" for business transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Calles in order to provide a system to the user that allows easy and intuitive categorization of financial transactions (Calles: Paragraph 8). Allowing the user to assign sub-categories to a transaction increases the specificity at which the user can define the transaction.

Claim 17
	Regarding Claim 17, the combination of Sim and Malviya does not explicitly teach, but Calles, however, does teach:
wherein the server system is further caused at least in part to: sub-classify the personal transaction into one or more sub-categories (See at least Paragraph 259: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a personal transaction, the system may provide options to further categorize the transaction into a "sub-category" for personal transactions); and
sub-classify the business transaction into one or more sub-categories (See at least Paragraph 260: Describes a system for classifying payment transactions. The user may categorize a transaction as either a business transaction or a personal transaction. If the user categorizes the transaction as a business transaction, the system may provide options to further categorize the transaction into a "sub-category" for business transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sim, Malviya, and Calles in order to provide a system to the user that allows easy and intuitive categorization of financial transactions (Calles: Paragraph 8). Allowing the user to assign sub-categories to a transaction increases the specificity at which the user can define the transaction.


Response to Arguments
15.	Applicant’s arguments filed April 14, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 112(b)
16.	All pending rejections under 35 U.S.C. 112(b) have been withdrawn in response to the applicant’s amendments.

Arguments Regarding 35 U.S.C. 101
17.	Applicant’s arguments (Amendment, Page 8) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, the examiner notes that the applicant did not provide substantive arguments regarding the pending rejection under 35 U.S.C. 101. Rather, the applicant simply states, Applicant submits that the claim amendments entered with this response bring the claimed subject matter to a practical application under 35 U.S.C. § 101. Withdrawal of this rejection is respectfully requested.”
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. 101 is maintained. 

Arguments Regarding 35 U.S.C. 102/103
18.	Applicant’s arguments concerning the prior art rejection of claims 1, 5-9, 10, and 14-17 under 35 U.S.C. §102/103 (Arguments, Pages 8 and 9), including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive.  Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto.  
Additionally, on Pages 8 and 9 of their remarks, the applicant argues, “The Office Action acknowledges that Sim fails to teach "classifying, by the server system, a future payment transaction independent of the user input based on the pattern learned by the server system" (page 20 of Office Action) but relies on Malviya (paragraphs 32 and 33) as teaching this limitation. A close reading Malviya reveals that it fails to teach the recited limitations. In particular, paragraph 36 of Malviya teaches that it does not contemplate “classifying... a future payment transaction independent of the user input" as claimed.” The examiner respectfully disagrees. Specifically, the examiner notes that the classification process described by Malviya is performed without user input. The process identified by the applicant in Paragraph 36 of Malviya (i.e., requesting additional data from the user in response to a determination that one or more pieces of data are missing from the data combined from the various data sources) is performed after the transactions have been classified. In other words, the classification process described in Paragraphs 32 and 33 of Malviya is performed based on a machine learning model without user input. Once this classification process has been performed, the system may then perform a separate classification process for transactions that are missing metadata.

However, the examiner found the applicant’s arguments regarding claims 3 and 12 (Arguments, Page 10) to be persuasive.
Specifically, the examiner notes that Rephlo does not explicitly teach the limitations of, “sending, by the server system, a plurality of classified payment transactions to an issuer associated with the user; and receiving, by the server system, a segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transaction transactions based on the classified payment transactions.” Specifically, Rephlo does not teach that the transaction is classified before it is sent from the merchant to the issuer. Additionally, as stated by the applicant, Rephlo simply describes a single transaction that is processed and supplied to the merchant. Therefore, the previous rejection of claims 3 and 12 under 35 U.S.C. 103 has been withdrawn. The prior art rejection of claims 18 and 19 has similarly been withdrawn because claim 18 recites limitations substantially similar to those recited in claims 3 and 12.


Citation of Pertinent Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caldwell (U.S. Pre-Grant Publication No. 20150081531): Describes a system for managing data regarding a plurality of transactions. The transaction data may be cleansed, categorized, and/or classified by the personal financial management tool [See Paragraph 62]. However, Caldwell does not explicitly teach that a segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transactions is received by the server system. Rather, the issuer simply forwards the transaction data to the user.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/
Primary Examiner, Art Unit 3696